

	

		II

		109th CONGRESS

		2d Session

		S. 2284

		IN THE SENATE OF THE UNITED STATES

		

			February 14, 2006

			Ms. Mikulski (for

			 herself, Mr. Warner,

			 Mr. Dayton, Mr.

			 Kerry, Mr. Jeffords,

			 Mr. Sarbanes, Ms. Snowe, Mr.

			 Allen, Mr. Levin,

			 Mr. Gregg, Ms.

			 Collins, Mr. Johnson,

			 Mr. Sununu, and Mr. Dorgan) introduced the following bill; which was

			 read twice and referred to the Committee

			 on the Judiciary

		

		A BILL

		To extend the termination date for the exemption of

		  returning workers from the numerical limitations for temporary

		  workers.

	

	

		1.Short titleThis Act may be cited as the “Save Our Small and Seasonal Businesses Act of

			 2006”.

		2.Extension of returning

			 worker exemptionSection

			 402(b)(1) of the Save Our Small and Seasonal Businesses Act of 2005 (title IV

			 of division B of Public Law 109–13; 8 U.S.C. 1184 note) is amended by striking

			 2006 and inserting 2009.

		

